UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                              No. 93-7257
                          __________________



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                                versus

     TERRY ANN DEISCH,

                                         Defendant-Appellant.

         ______________________________________________

      Appeal from the United States District Court for the
                Northern District of Mississippi
         ______________________________________________

                           (April 25, 1994)


Before REAVLEY, GARWOOD and HIGGINBOTHAM, Circuit Judges.

GARWOOD, Circuit Judge:

     Defendant-appellant Terry Ann Deisch (Deisch) appeals her

conviction and five year sentence for simple possession of cocaine

base in violation of 21 U.S.C. § 844.         Deisch asserts that the

district court erred in    (1) submitting the section 844 violation

as a lesser included offense at all; (2) the wording of the charge

on the section 844 offense; and (3) allowing the government to

introduce in evidence an untimely disclosed statement.     We reverse

in part, affirm in part, and remand for resentencing.

                   Facts and Proceedings Below

     On August 15, 1992, Lambert, Mississippi, Police Sergeant Leon
Williams    (Williams)    received   information      from   a     confidential

informant that David Dawson (Dawson) had been in town selling drugs

and planned to return for the same purpose later that evening.               The

informant    stated   that    Dawson       would   return    to    Lambert   at

approximately 11:00 p.m. and would be driving a 1985 black Cadillac

bearing Arkansas license plate WAB-185.

       Williams contacted Sergeant Roy Sandefer (Sandefer) of the

Mississippi Bureau of Narcotics and told him about the informant's

tip.    The two officers met at approximately 10:00 p.m. and began

driving an unmarked car through Lambert.             As the officers were

driving north of Lambert, on Route 3, they passed a car that

matched the informant's description of the Cadillac.               The officers

turned around and followed the Cadillac.             Upon seeing that the

Cadillac's license plate matched the informant's description, the

officers turned on their car's flashing lights.               The police car

followed the Cadillac into an apartment complex parking lot and

pulled up behind it to block its means of exiting.

       Driving the Cadillac was Deisch and in the passenger seat was

her boyfriend Dawson.        Both Deisch and Dawson were residents of

West Helena, Arkansas. Before the officers reached the car, Dawson

took plastic baggies of cocaine base, commonly known as crack

cocaine, from inside his pants and threw them at Deisch, ordering

her to hide them.        Deisch, who was seven months pregnant at the

time, hid the baggies inside her bra and panties.

       Williams and Sandefer instructed the couple to exit to the

rear of the Cadillac.         At the rear of the vehicle, Sandefer

explained to the couple why they had been stopped.                Sandefer then

                                       2
shined a flashlight through the driver-side window and saw what

appeared to be cocaine on the seat.     Deisch and Dawson were read

their rights, arrested for possession of cocaine, and taken to

jail.    At that point, Dawson stated "If you find any dope . . .

I'm going to claim it.    It's mine."

     A later strip search of Deisch revealed she was carrying 3 or

4 baggies of crack cocaine weighing a total of 64.98 grams in her

bra, and 3 round rocks of crack cocaine weighing in all about 1.34

grams in her panties.       An inventory search of the car also

uncovered a few more small rocks of crack cocaine together weighing

approximately .35 grams, and, among other things, an electronic

scale, rolling papers, a scanner, a pager, and another license

plate.

         On October 2, 1992, a grand jury indictment was returned

charging Deisch1 with one count of conspiracy to possess with

intent to distribute "approximately 66 grams of cocaine base,

commonly known as 'crack,' a Schedule II narcotic controlled

substance," in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A), and

846 (count one), and one count of possession with intent to

distribute of "approximately 66 grams of cocaine base commonly

known as 'crack,' a Schedule II narcotic controlled substance," in

violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A) and 18 U.S.C. §

2 (count two).2   At trial Deisch took the position that she was not


1
     Dawson was also indicted by the grand jury. On the day of
trial, Dawson pleaded guilty pursuant to a plea agreement with
the government.
2
     Section 841(a)(1) prohibits the manufacture, distribution,
or dispensing, or the possession with the intent to manufacture,

                                  3
guilty due to duress.         Deisch testified that she did not know drugs

were in the car until after the police began following them and

Dawson threw the plastic bags at her.             Deisch said that she hid the

drugs because she was scared to disobey Dawson since, in the past,

he had threatened her with guns and hit her.

     At    the   close   of     the   evidence,    the       district   court,      over

Deisch's objection, gave an instruction on simple possession of "a

controlled substance, cocaine base, crack" in violation of 21

U.S.C. § 844(a) as a lesser included offense under count two.3

Thereafter,      the   jury   acquitted       Deisch    of    both    counts   of    the

indictment, but found her guilty of the lesser included offense.

Deisch, who had no prior convictions, was sentenced to sixty months

in prison followed by three years of supervised release.

     On    appeal,     Deisch    argues   that    the    trial       court   erred    by

submitting any instruction on section 844 as a lesser included

offense.      We first address whether or to what extent simple

possession of cocaine or cocaine base under section 844(a) may ever



dispense, or distribute, of "a controlled substance." Section
841(b)(1) assigns the penalties for violation of 841(a)(1).
Section 846 prohibits attempts or conspiracies to commit a crime
within subchapter I of Title 21, which includes section 841(a).
In addition, 18 U.S.C. § 2 defines when a person is punishable as
a principal.
     The term "controlled substance" is defined in 21 U.S.C. §
802(6) as "a drug or other substance, or immediate precursor,
included in schedule I, II, III, IV, or V of part B of this
subchapter." The referenced schedules are contained in 21 U.S.C.
§ 812(c), and provision for amendment of the schedules is made in
21 U.S.C. § 811.
3
     This instruction did require the jury to find that the
controlled substance Deisch possessed was "cocaine base, crack";
it did not require any finding as to quantity.
     The district court did instruct on Deisch's duress defense.

                                          4
be a lesser included offense of possession of cocaine or cocaine

base with intent to distribute it contrary to section 841(a)(1).

We then turn to Deisch's contentions that in this case any such

lesser included offense instruction was improper because duress was

a complete defense to both the greater and lesser offenses and

because the quantity of crack cocaine involved is not consistent

with personal use, so that a finding of guilty of the lesser

offense was not a rational alternative to acquittal of the greater.

Deisch also complains that the district court erred in the wording

of its charge on the lesser included offense, and improperly

allowed the government to put in evidence an untimely disclosed

statement.

                               Discussion

I.   Lesser Included Offense

     Federal Rule of Criminal Procedure 31(c) provides that a

"defendant may be found guilty of an offense necessarily included

in the offense charged."       The district court may give a lesser

included offense instruction if, but only if, (1) the elements of

the offense are a subset of the elements of the charged offense and

(2) the evidence at trial permits a jury to rationally find the

defendant guilty of the lesser offense yet acquit him of the

greater.   United States v. Browner, 889 F.2d 549, 550-51 (5th Cir.

1989) (Browner I).      We address these prerequisites in turn.

     A.    Elements Test

     The    statutory    elements   test   is   the   proper   method   for

"determining when a federal criminal defendant is entitled to a

lesser included offense instruction."       United States v. Buchner, 7

                                     5
F.3d 1149, 1152 (5th Cir. 1993), cert. denied, ___ S.Ct. ___

(1994).   See also United States v. Browner, 937 F.2d 165, 169 (5th

Cir. 1991) (Browner II) (concluding that the Supreme Court in

Schmuck v.      United    States,   109       S.Ct   1443   (1989),   adopted   the

statutory elements test).       Pursuant to the statutory elements test

"an offense is not lesser included unless each statutory element of

the lesser      offense   is   also    present       in   the   greater   offense."

Browner II, 937 F.2d at 168.          In contrast to the "indictment test,"

under the statutory elements test the mere fact that the particular

indictment in charging the greater offense includes allegations

embracing all statutory elements of the putative lesser offense

does not suffice to render the latter an included offense, for the

statutory elements test looks only to the statutory elements of

both offenses.     Id.4    Thus, the district court should have given a

lesser included offense instruction only if all of the elements of

simple possession pursuant to section 844 were also elements of

possession with intent to distribute pursuant to section 841(a)(1).

           1.    Elements under section 844SQcocaine base

     Section 844(a) provides in part:

     "[1] It shall be unlawful for any person knowingly or
     intentionally to possess a controlled substance unless


4
     In Browner II, this Court ruled, under the statutory
elements approach, that assault with a dangerous weapon (18
U.S.C. § 113(c)) was not a lesser included offense of voluntary
manslaughter (18 U.SC. § 1112) since use of a dangerous weapon is
not a statutory element of the offense of voluntary manslaughter.
Id. This result obtained even though we assumed, arguendo, that
the allegation in the indictment's voluntary manslaughter count
concerning the defendant's having killed the victim "by stabbing"
him "with a knife" would have sufficiently alleged the "dangerous
weapon" element of assault with a dangerous weapon as denounced
by section 1113(c). Id. at 168.

                                          6
       such substance was obtained directly, or pursuant to a
       valid prescription or order . . . . [2] Any person who
       violates this subsection may be sentenced to a term of
       imprisonment of not more than 1 year . . . except that if
       he commits such offense after a prior conviction . . .
       for any drug or narcotic offense . . . he shall be
       sentenced to a term of imprisonment for not less than 15
       days but not more than 2 years . . . except, further,
       that if he commits such offense after two or more prior
       convictions . . . for any drug or narcotic offense . . .
       he shall be sentenced to a term of imprisonment for not
       less than 90 days but not more than 3 years . . . . [3]
       Notwithstanding the preceding sentence, a person
       convicted under this subsection for the possession of a
       mixture or substance which contains cocaine base shall be
       imprisoned not less than 5 years and not more than 20
       years, and fined a minimum of $1,000, if the conviction
       is a first conviction under this subsection and the
       amount of the mixture or substance exceeds 5 grams, if
       the conviction is after a prior conviction for the
       possession of such a mixture or substance under this
       subsection becomes final and the amount of the mixture or
       substance exceeds 3 grams, or if the conviction is after
       2 or more prior convictions for the possession of such a
       mixture or substance under this subsection becomes final
       and the amount of the mixture or substance exceeds 1
       gram." 21 U.S.C. § 844(a) (West Supp. 1993) (bracketed
       numbering added).

       Pursuant to the first and second sentences of section 844(a),

a person can be convicted and sentenced for simple possession of

any quantity of "a controlled substance"; the maximum confinement

varies from one to three years depending on whether the offense was

committed after one or two prior drug convictions.5           In accordance

with   the   third   sentence   of   section   844(a),   a   person   can   be

convicted of simple possession of "a mixture or substance which



5
     The maximum term of imprisonment under the first sentence of
section 844(a) is "not more than 1 year" unless the defendant
"commits such offense after a prior conviction . . . for any drug
or narcotic offense," in which event the maximum is "not more
than 2 years," if committed after a single such prior conviction,
and "not more than 3 years," if committed after 2 or more such
prior convictions. As Deisch had no prior convictions, the
maximum for her under these provisions would not exceed one year.

                                      7
contains cocaine base" if the amount thereof so possessed exceeds

the statutory defined quantity;6 the sentencing range in each

instance is the same, namely, not less than five nor more than

twenty years' imprisonment.

     Deisch's five year sentence was necessarily under the third

sentence of section 844(a), as she had no prior conviction.            The

question    thus   arises   whether   the   identity   of   the   knowingly

possessed substance as being "a mixture or substance which contains

cocaine base" is, on the one hand, an element of the section 844(a)

offense, or, on the other hand, a mere sentencing factor.               We

conclude that it is an element of the offense.

     In United States v. Michael, 10 F.3d 838, 839 (D.C. Cir.

1993), the D.C. Circuit concluded that "the third sentence of §

844(a) . . . creates an independent crime of possession of cocaine

base."     The Michael court further clearly, albeit inferentially,

held that the identity of the substance possessed as being cocaine

base was an element of this independent crime.7        The opinion relies


6
     The quantity of cocaine base required for the second
sentence of section 844(a) varies based on whether "the
conviction is after a prior conviction for the possession of such
a mixture or substance under this subsection." The statutory
required quantity is less for repeat offenders. The minimum
quantity is one that "exceeds 1 gram" (applicable to one whose
"conviction is after 2 or more prior convictions for the
possession of such a mixture or substance under this
subsection"). For Deisch, who had no prior convictions, the
minimum quantity of the "mixture or substance which contains
cocaine base" would be a quantity thereof that "exceeds 5 grams."
7
     Indeed, it is obvious that this conclusion necessarily
follows from the holding that the third sentence creates a
separate offense, because the third sentence deals only with
possession of cocaine base. Further, it is plain that the
Michael holding that a violation of the third sentence of section
844(a) was not a lesser included offense of section 841(a)(1)

                                      8
in part on the structure of section 844(a), noting that its third

sentence "is buried in one great paragraph, in contrast to the

penalty section of § 841, which is clearly set off in subsection

'(b)' and labeled 'Penalties.'"       Id. at 840.   It also relies on the

third sentence's "person convicted . . . for the possession of . .

. cocaine base" language, which it characterizes as "suggesting

that the conviction itself must encompass cocaine base."                 Id.

Michael also attaches significance to the fact that the third

sentence was a completely new provision added in 1988, and that the

remainder of section 844(a) did not, and does not, mention cocaine

base.   Id.8    We are generally in agreement with the reasoning of

Michael in these respects.

     There     is,   however,   an   additional   consideration   that   is

particularly influential in our conclusion that the identity of the

substance knowingly possessed as being cocaine base is an element

of the offense denounced by the third sentence of section 844(a)

instead of being merely a sentencing factor for a violation of the

first sentence of section 844(a).9        This consideration arises from


rested on its determination that the identity of the item
possessed as cocaine base was an element of the former offense
but not the latter. See id. at 839, 842.
8
     The third sentence of section 844(a) was added by Subtitle L
(consisting only of section 6371) of the Anti-Drug Abuse Act of
1988, P.L. 100-690, 102 Stat. 4181, 4370, November 18, 1988.
Subtitle L addressed no other portion of section 844, and did
nothing but add the third sentence. The only other change in
section 844 made by the Anti-Drug Abuse Act of 1988 was in its
section 6480, a part of its Subtitle N, which removed the
maximum, but not the minimum, fines provided for in the second
sentence of section 844(a). 102 Stat. 4382.
9
     If the substance's identity as "cocaine base" is an offense
element rather than merely a sentencing factor under section

                                      9
the indictment clause of the Fifth Amendment,10 which requires a

grand jury indictment for any federal offense that is a felony or

is punishable by confinement in a penitentiary or at hard labor.11

It   has   become   clear   that   any    federal   offense   punishable   by


844(a), then it necessarily follows that the third sentence of
section 844(a) creates a separate offense, because it is the only
portion of section 844(a) that in terms deals with "cocaine
base," and the identity of the substance possessed as being
cocaine base is clearly not required in order to establish a
violation of the first sentence of section 844(a), which merely
denounces the knowing or intentional possession of "a controlled
substance." This is not to say, of course, that knowing or
intentional possession of cocaine base would not also violate the
first sentence of section 844(a).
10
     "No person shall be held to answer for a capital, or
otherwise infamous crime, unless on a presentment or indictment
of a Grand Jury, except in cases arising in the land or naval
forces, or in the Militia, when in actual service in time of War
or public danger; . . . ."
11
     "The fifth amendment had in view the rule of the common law
governing the mode of prosecuting those accused of crime, by
which an information by the attorney general, without the
intervention of a grand jury, was not allowed for a capital
crime, nor for any felony, . . . ." Mackin v. United States, 6
S.Ct. 777, 778 (1886). The indictment clause's words "'or
otherwise infamous crime'" must, by elementary rule of
construction, include crimes subject to any infamous punishment,
even if they should be held to include also crimes infamous in
their nature, independently of the punishment affixed to them."
Ex parte Wilson, 5 S.Ct. 935, 938 (1885). It is not necessary
that a crime be declared infamous by Congress and "the
constitution protecting every one from being prosecuted, without
the intervention of a grand jury, for any crime which is subject
by law to an infamous punishment, no declaration of congress is
needed to secure or competent to defeat the constitutional
safeguard." Id. at 939-40.
     "[I]mprisonment in a . . . penitentiary, with or without
hard labor, is an infamous punishment" for purposes of the
indictment clause. Mackin at 779. See also In re Claasen, 11
S.Ct. 735, 737 (1891) (same). Confinement at hard labor, even
though not in a penitentiary, is likewise an infamous punishment
for these purposes. United States v. Moreland, 42 S.Ct. 368
(1922).
     The Fifth Amendment's indictment clause is not, however,
applicable to state prosecutions. Hurtado v. California, 4 S.Ct.
111 (1884).

                                     10
imprisonment for more than one year is an offense for which the

Fifth Amendment requires a grand jury indictment.12

       For anyone, such as Deisch, not previously convicted, exposure

to more than one year's confinement for a violation of section

844(a) would be possible if the substance possessed was "a mixture

or substance which contains cocaine base," but not otherwise.                     If

the nature of the substance as cocaine base is an element of the

offense, then       Deisch   will   be    afforded      the    protection   of    the

indictment clause in this respect because the indictment must

allege every element of the offense.                 United States v. Carll, 105

U.S. [15 Otto] 611, 26 L.Ed. 1135 (1882); Russell v. United States,

82 S.Ct. 1038, 1047 (1962); Honea v. United States, 344 F.2d 798,

803-04 (1965).       As the above authorities reflect, it is not enough

that   the   grand    jury   concludes        that    the    defendant   should   be

prosecuted    for     violating     a    particular         statute;   rather,    the



12
     Under 18 U.S.C. § 3559(a), any offense having a "maximum
term of imprisonment authorized" which is "more than one year" is
a "felony." Under 18 U.S.C. § 4083, those convicted of federal
offenses "punishable by imprisonment for more than one year may
be confined in any United States penitentiary," while "[a]
sentence for an offense punishable by imprisonment for one year
or less shall not be served in a penitentiary without the consent
of the defendant." See United States v. Kahl, 583 F.2d 1351,
1355 (5th Cir. 1978) (under section 4083 an offense carrying a
one year maximum potential sentence was not an "infamous crime"
for which the Fifth Amendment required indictment because
confinement in a penitentiary was possible only with defendant's
consent). See also Branzburg v. Hayes, 92 S.Ct. 2646, 2659-60
n.24 (1972): "It has been held that 'infamous' punishments
include confinement at hard labor, . . . ; incarceration in a
penitentiary, . . . ; and imprisonment for more than a year, . .
. . Fed. Rule Crim. Proc. 7(a) has codified these holdings: ' .
. . An offense which may be punished by imprisonment for a term
exceeding one year or at hard labor shall be prosecuted by
indictment, or, if indictment is waived, it may be prosecuted by
information . . . .'"

                                         11
indictment must also allege every element of the offense.13           Only

in this way is any assurance furnished that the grand jury found

probable cause to believe that the defendant in fact committed acts

constituting the offense in question.        This clearly appears from

the reason so often given for the rules that the failure of the

indictment to allege all elements of the offense may not be cured

by   evidence   or   instructions   at   trial,14   nor   by   a   bill   of

particulars,15 and that the indictment may not be actually or

constructively amended by adding material allegations as to the

offense charged or of another offense,16 namely, that absent such


13
     The grand jury is charged with "the duty of inquiring
whether there be probable cause to believe the defendant guilty
of the offense charged" and "'ought to be thoroughly persuaded of
the truth of an indictment, so far as their evidence goes; and
not to rest satisfied merely with remote probabilities.'"
Beavers v. Henkel, 24 S.Ct. 605, 607 (1904). See also Hale v.
Henkel, 26 S.Ct. 370 (1906) (grand jury is "to stand between the
prosecutor and the accused, and to determine whether the charge
was founded upon credible testimony," id. at 373, and "may not
indict upon current rumors or unverified reports," id. at 375).
14
     Honea at 804: "We could not say with any assurance that the
Grand Jury would have returned a true bill had this vital element
been brought home to them."
15
      Russell, 82 S.Ct. at 1050:

      "To allow the prosecutor, or the court, to make a
      subsequent guess as to what was in the minds of the
      grand jury at the time they returned the indictment
      would deprive the defendant of a basic protection which
      the guaranty of the intervention of a grand jury was
      designed to secure. For a defendant could then be
      convicted on the basis of facts not found by, and
      perhaps not even presented to, the grand jury which
      indicted him."

See also, e.g., Van Liew v. United States, 321 F.2d 664, 672 (5th
Cir. 1963).
16
      Stirone v. United States, 80 S.Ct. 270, 273-74 (1960):


                                    12
rules there is lacking the necessary assurance the grand jury found

probable cause to believe the defendant committed acts constituting

all elements of the offense of conviction as proved at trial.

     On    the   other    hand,   an    indictment     need   not   allege      mere

sentencing facts.        United States v. Vasquez-Olvera, 999 F.2d 943,

944-45 (5th Cir. 1993); United States v. Pico, 2 F.3d 472, 474-5

(2nd Cir. 1993) (indictment charging conspiracy to import cocaine

need not allege quantity, even though mandatory minimum sentence is

based on    quantity,     because      quantity   is   relevant     only   to    the

sentence and is not an element of the offense).                See also United


     "The grand jury which found this indictment was
     satisfied to charge that Stirone's conduct interfered
     with interstate importation of sand. But neither this
     nor any other court can know that the grand jury would
     have been willing to charge that Stirone's conduct
     would interfere with interstate exportation of steel
     from a mill later to be built with Rider's concrete. .
     . .

     The very purpose of the requirement that a man be
     indicted by grand jury is to limit his jeopardy to
     offenses charged by a group of his fellow citizens
     acting independently of either prosecuting attorney or
     judge. Thus the basic protection the grand jury was
     designed to afford is defeated by a device or method
     which subjects the defendant to prosecution for
     interference with interstate commerce which the grand
     jury did not charge.

     . . . .

     The right to have the grand jury make the charge on its
     own judgment is a substantial right which cannot be
     taken away with or without court amendment. Here . . .
     we cannot know whether the grand jury would have
     included in its indictment a charge that commerce in
     steel from a nonexistent steel mill had been interfered
     with." (Footnote omitted).

This rationale of Stirone was reaffirmed in United States v.
Miller, 105 S.Ct. 1811, 1818-19 (1985). See also United States
v. Adams, 778 F.2d 1117, 1122-1125 (5th Cir. 1985).

                                        13
States v. Affleck, 861 F.2d 97, 99 (5th Cir. 1988) ("Traditional

sentencing factors need not be pleaded . . . ."); Buckley v.

Butler, 825 F.2d 895, 903 (" . . . there is no Fifth Amendment

right to grand jury indictment on the sentencing facts . . . .").

Accordingly, if the third sentence of section 844(a) does not

create a separate offense and the only offense established by

section   844(a)   is   the   knowing    possession   of   any   controlled

substance as denounced in the first sentence thereof, so that the

identity of the substance possessed as cocaine base is not an

element of any section 844(a) offense but is only a sentencing

factor, then, even if an indictment were required,17 nevertheless

it would not have to allege that the controlled substance possessed

was cocaine base.   However, were that the rule, then any defendant

without a prior conviction, such as Deisch, would be exposed to "an

infamous punishment" without a grand jury ever having considered

whether there was probable cause to believe that the defendant did

that which the law requires she have done before she can be exposed

to any infamous punishment.       Such a ruleSQwhich is the necessary

consequence of holding that under section 844(a) the identity of

the substance as cocaine base is merely a sentencing factorSQwould



17
     Arguably, an indictment would always be required because the
potential punishment under section 844(a) would, albeit only in
certain instances, include "infamous punishment," i.e.,
confinement for longer than one year that may be in a
penitentiary. See Ex parte Wilson, 5 S.Ct. 935, 939 (1885):
"The question is whether the crime is one for which the statutes
authorize the court to award an infamous punishment, not whether
the punishment ultimately awarded is an infamous one. When the
accused is in danger of being subjected to an infamous punishment
if convicted, he has the right to insist that he shall not be put
upon his trial, except on the accusation of a grand jury."

                                    14
emasculate    the   protection   intended      by    the    Fifth   Amendment's

indictment clause.     If no indictment were required, then obviously

such a section 844(a) defendant could be exposed to "infamous

punishment" without the protection of a grand jury.                   But if an

indictment is required because the punishment may be infamous if

(and only if) cocaine base is what is possessed, then it is wholly

illogical to authorize a punishment of that character even though

the indictment does not allege cocaine base.               That which requires

the grand jury must likewise require allegation in the indictment,

else the presence of the grand jury does nothing to subserve the

purpose of requiring it.

     Surely the indictment clause must be understood to mean that

the defendant may not be exposed to an "infamous punishment" unless

the grand jury finds probable cause to believe that he did that

which the law requires him to have done before any character of

infamous punishment whatever may be imposed on him.18

     Our    conclusion   in   this    regard    is    supported     by   several

decisions    holding   that   where   an   offense    that    is    otherwise   a

misdemeanor becomes a felony if committed in a certain way or with

certain consequences, the particular attribute that makes it a


18
     Theoretically, one could say that in such a situation a mere
sentencing factor must be alleged in the indictment, even though
not an element of the offense. But, as indicated in the text,
the rule is that the indictment need not allege mere sentencing
factors that are not elements of the offense. Moreover, it
settled that mere sentencing factors need not be submitted to the
petit jury or proved beyond a reasonable doubt. McMillen v.
Pennsylvania, 106 S.Ct. 2411 (1986); Affleck at 99; Buckley at
902-3. It would indeed be anomalous to hold that sentencing
factors must be alleged in the indictment even though they are
not elements of the offense, but need not be submitted to the
trial jury or proved beyond a reasonable doubt.

                                      15
felony is an element of the offense, which must be alleged in the

indictment and proved at trial.      We have applied this rule to 18

U.S.C. §§ 659 (theft of shipments in commerce) and 641 (theft of

property of the United States) in each of which the offense is a

misdemeanor if the value of what is taken does not exceed $100, and

is otherwise a felony, holding that a value of $100 or more is an

element of the felony that must be alleged and proved, Packnett v.

United States, 503 F.2d 949, 950 (5th Cir. 1974) (section 659);

Theriault v. United States, 434 F.2d 212, 214 (5th Cir. 1970)

(section 641), cert. denied, 92 S.Ct. 124 (1971); Cartwright v.

United States, 146 F.2d 133, 135 (5th Cir. 1944) (former section

82, predecessor to section 641). Other courts have reached similar

results.   See United States v. Scanzello, 832 F.2d 18, 23 (3d Cir.

1987) (sections 649 and 641); United States v. Alberico, 604 F.2d

1315, 1321 (10th Cir.) (section 641), cert. denied, 100 S.Ct. 524

(1979).

     For purposes of deciding if a particular factor is merely a

sentencing consideration or is an offense element under section

844(a), two other circuits have also given significance to whether

the presence or absence of the factor determines whether the

defendant is guilty of a misdemeanor only or of a felony.               In

United States v. Puryear, 940 F.2d 602, 603-4 (10th Cir. 1991), the

Tenth   Circuit,   relying   in   part   on   Theriault,   Alberico,   and

Scanzello, held that the amount of cocaine base possessed by a

defendant was "an essential element of simple possession under

section 844(a)" and that "[a]bsent a jury finding as to the amount

of cocaine, the trial court may not decide of its own accord to

                                    16
enter a felony conviction and sentence, instead of a misdemeanor

conviction and sentence, by resolving the crucial element of the

amount of cocaine against the defendant."             Similarly, in United

States v. Sharp, 12 F.3d 605 (6th Cir. 1993), the Sixth Circuit

held that for section 844(a) possession of cocaine base to be

sentenced as a felony, the trial jury must have found the requisite

quantity because the quantity "does not merely affect the length of

the defendant's sentence but determines whether he is guilty of a

felony or a misdemeanor," and that for a sentencing judge to make

"factual    findings    that     convert    what    would   otherwise   be   a

misdemeanor into a felony seems to us an impermissible usurpation

of   the   historic    rule    of   the    jury."    Id.    at   608.   Sharp

distinguished cases holding that under section 841 quantity was

merely a sentencing factor and not an element of the offense,

because in those cases "the offense would have been a felony

regardless of the quantity" and "the felony/misdemeanor dichotomy"

was not "implicated."         Id. at 608 & n.1.

      Accordingly, we hold, consistent with Michael, that the third

sentence of section 844(a) creates a separate offense, an element

of which is that the substance possessed contains cocaine base.19


19
     We realize that to the extent our conclusion rests on the
indictment clause and felony/misdemeanor dichotomy, its logic
would likewise require the quantity of cocaine base possessedSQat
least five grams where there are no other convictions, but more
than one gram in any eventSQto be an element of the offense
denounced by the third sentence of section 844(a). In Michael
the court expressly refused to address this issue. Id. at 842.
     In United States v. Monk, 15 F.3d 25 (2nd Cir. 1994), the
defendant was indicted under section 841(a)(1) for possession
with intent to distribute "'50 grams and more of a mixture and
substance containing cocaine base,'" and the district court
instructed the jury on that offense and, at the defendant's

                                      17
     2.   Elements under section 841(a)(1)SQcocaine base

     Section    841(a)(1)   makes    it   unlawful   to   knowingly   or

intentionally manufacture, distribute, or dispense, or possess with

intent to manufacture, distribute, or dispense, "a controlled

substance."20   The term "controlled substance" is defined in 21

U.S.C. § 802(6) as "a drug or other substance, or immediate



request, also on simple possession in violation of section
844(a), as a lesser included offense. Id. at 26-7. The jury
acquitted under section 841(a)(1) and convicted under section
844, and the defendant (Monk) was sentenced to 133 months'
imprisonment. He contended on appeal "that, while the judge did
charge the question of quantity in connection with the § 841
count . . . he did not mention anything about quantity in the
charge . . . under § 844." Id. at 27. The Second Circuit
rejected this contention, stating that quantity was not an
element of the offense under section 844(a), but also observing
that "[t]here is . . . no serious dispute that the substance Monk
carried . . . was crack cocaine and it vastly exceeded 5 grams,"
id. at 26, that "evidence of quantity was never contested" and
"Monk's basic defense was that the quantity seized from him was
consistent with personal use," and that the section 844 verdict
form required the jury to find possession of drugs "as alleged in
the indictment." The Monk court expressly declined to address
whether the third sentence of section 844(a) created a separate
offense, an element of which was possession of cocaine base, and
was thus not a lesser included offense under section 841, as held
in Michael, "since it was the defendant himself who asked the
trial judge for the lesser included offense charge." Monk at 27.
Cf. United States v. Baytank (Houston) Inc., 934 F.2d 599 at 606
(5th Cir. 1991) (invited error cannot be taken advantage of on
appeal). Thus, Monk is not inconsistent with Michael. Moreover,
Monk's decision on quantitySQbesides possibly being influenced by
the lack of prejudice thereSQis apparently made on the assumption
(at least in that particular case) that the third sentence of
section 844(a) does not create a separate offense, an assumption
we do not accept here. If the third sentence is a separate
offense, it seems inevitable that at least a quantity in excess
of one gram is an element of the offense, as no lesser quantity
is spoken to.
20
     Similarly, under section 841(a)(2) it is unlawful to
knowingly or intentionally create, distribute, or dispense, or
possess with intent to distribute or dispense, "a counterfeit
substance." The term "counterfeit substance" is defined in 21
U.S.C. § 802(7). Section 841(a)(2) is not involved in this case.

                                    18
precursor, included in schedule I, II, III, IV, or V of part B of

this subchapter."     The referenced schedules are set forth in 21

U.S.C. § 812(c).    Provision for amendments to the schedules by the

Attorney General is made in 21 U.S.C. § 811.        See also section

812(a) & (b).    The current schedules are set forth in 21 C.F.R. §§

1308.11SQ1308.15.

     The schedules list a vast number of controlled substances,

among the more commonly known of which are heroin, Lysergic acid

diethylamide, marihuana, opium, and several others.

     Cocaine is, and has been ever since well prior to the offense

in question, included in schedule II as set forth in section 812(c)

in the following language:

                             "Schedule II

          (a) Unless specifically excepted or unless listed in
     another schedule, any of the following substances whether
     produced directly or indirectly by extraction from
     substances of vegetable origin, or independently by means
     of chemical synthesis, or by a combination of extraction
     and chemical synthesis:

     . . .

                  (4) Coca leaves except coca leaves and
             extracts of coca leaves from which cocaine,
             ecgonine, and derivatives of ecgonine or their
             salts have been removed; cocaine, its salts,
             optical and geometric isomers, and salts of
             isomers, ecgonine, its derivatives, their salts,
             isomers, and salts of isomers; or any compound,
             mixture, or preparation which contains any quantity
             of any of the substances referred to in this
             paragraph." (Emphasis added).21


21
     The corresponding language in 21 C.F.R. § 1308.12 (which
likewise sets forth schedule II) is as follows:

          "(4) Coca leaves (9040) and any salt, compound,
     derivative or preparation of coca leaves (including
     cocaine (9041) and ecgonine (9180) and their salts,

                                  19
     Section 841(b) sets out a series of penalties, introduced by

the language "any person who violates subsection (a) of this

section   shall   be   sentenced   as    follows."    Various   different

penalties are set out in the subsequent paragraphs of section

841(b),   generally    depending    on    which   particular    controlled

substance is involved in the offense, the quantity thereof, and

whether the defendant committed the offense after a prior drug

offense conviction.     For any violation of section 841(a) involving

cocaine or any other of the controlled substances listed in any of

schedules I, II, III or IV, the authorized sentence always includes

confinement in excess of one year, and the offense is hence always

a felony regardless of the drug quantity or of which particular one

of the various controlled substances listed in the schedules is

involved (and regardless also of the presence or absence of prior

convictions or other factors).22        More particularly, any violation


     isomers, derivatives and salts of isomers and
     derivatives), and any salt, compound, derivative, or
     preparation thereof which is chemically equivalent or
     identical with any of these substances, except that the
     substances shall not include decocainized coca leaves
     or extractions of coca leaves, which extractions do not
     contain cocaine or ecgonine." (Emphasis added).

Section 1308.12(a) explains the numbers in parentheses, stating
that "[e]ach drug or substance has been assigned the Controlled
Substances Code Number set forth opposite it."
22
     The sole exception to this is the provision in section
841(b)(1)(D)(4) that "distributing a small amount of marihuana
for no remuneration shall be treated as provided in section 844
of this title and section 3607 of Title 18 [relating to special
probation]."
     For schedule V drugs, the maximum punishment does not exceed
one year, except that if the offense is committed after a prior
drug conviction the authorized imprisonment is not to exceed two
years. § 841(b)(1)(D)(3).
     The numbering of the schedules, as reflected in section

                                    20
of section 841(a) where the controlled substance is cocaine is

always a felony, regardless of whether or not the cocaine is

cocaine base     and     regardless     of   the   quantity   involved   or   the

presence or absence of prior convictions.

     Neither "cocaine base" nor "crack cocaine" nor any equivalent

term is mentioned in section 841(a) or in any of the controlled

substance schedules; nor is there anything in any of the controlled

substance schedules which can be said to describe "cocaine base"

(or "crack cocaine") but not "cocaine," or to describe "cocaine

base" (or "crack cocaine") as a discrete variety or type of

cocaine.    Until 1986, all this was also true of section 841(b).

However, in the Anti-Drug Abuse Act of 1986, Pub. L. 99-570,

October    27,   1986,    100   Stat.    3207,     Congress   amended    section

841(b)(1)(A) and (B) so as, inter alia, to insert the special

sentencing provisions for cocaine base which now appear at section

841(b)(1)(A)(iii) and (B) (iii).             Id. 100 Stat. 3207-2, 3207-3.

These amendments in effect provided for the same sentence range for

a given amount of "cocaine base" as for an amount of cocaine 100

times as large.23      It will be observed that the descriptions of the


812(b), is such that the most serious or dangerous substances are
listed in schedule I, the next most in schedule II and so on,
with the least serious being listed in schedule V. Schedule V
drugs are to be those with "a low potential for abuse" which have
"a currently accepted medical use in treatment in the United
States" and potential for only comparatively "limited"
"dependence" in case of abuse.
23
     As so enacted and as presently in effect, section
841(b)(1)(A)(ii) & (iii) read as follows:

     "(ii) 5 kilograms or more of a mixture or substance
     containing a detectable amount ofSQ
          (I) coca leaves, except coca leaves and extracts

                                        21
covered substances given in section 841(b)(1)(A)(ii) and (B)(ii)

(see note 23 supra) are essentially in the very same wording as

that used in paragraph (4) of section (a) of schedule II appearing

in section 812(c), hereinabove quoted, which schedules cocaine.

The inference from this is that "cocaine base," as something

distinct from cocaine or as some discrete variety or type of

cocaine, is not listed or described in the controlled substance

schedules.         Apart   from   the        noted    provisions   of    section

841(b)(1)(A)(iii) and (B)(iii), neither "cocaine base" nor "crack

cocaine" is mentioned in section 841(b). Further, when Congress in

1986 added the references to "cocaine base" by enacting section

841(b)(1)(A)(iii) and (B)(iii) as above described, no change was

made in section 841(a)(1) or in the wording by which cocaine was

listed in schedule II.

     There is no statutory definition of "cocaine base."                  While

there   may   be   some    relatively    minor       differences   in   judicial


          of coca leaves from which cocaine, ecgonine, and
          derivatives of ecgonine or their salts have been
          removed;
          (II) cocaine, its salts, optical and geometric
          isomers, and salts of isomers;
          (III) ecgonine, its derivatives, their salts,
          isomers, and salts of isomers; or
          (IV) any compound, mixture, or preparation which
          contains any quantity of any of the substances
          referred to in subclauses (I) through (III);
     (iii) 50 grams or more of a mixture or substance
     described in clause (ii) which contains cocaine base."
     (emphasis added)

Section 841(b)(1)(B)(ii) & (iii) read exactly the same as their
counterparts in section 841(b)(1)(A)(ii) & (iii) except that in
(B)(ii) the specified quantity is "500 grams" instead of "5
kilograms" as in (A)(ii), and in (B)(iii) the specified quantity
is "5 grams" rather than "50 grams" as in (A)(iii).


                                        22
definitions, all concur that cocaine base is a form of cocaine.

See United States v. Metcalf, 898 F.2d 43, 46 (5th Cir. 1990)

("'Cocaine base or "crack" is any form of cocaine with [a] hydroxyl

radical' in the chemical compound," (quoting United States v.

Buckner, 894 F.2d 975, 976 n.1 (8th Cir. 1990)); United States v.

Brown, 859 F.2d 974, 975-6 (D.C. Cir. 1988) ("'Cocaine base' . . .

is any form of cocaine with the hydroxyl radical; 'cocaine base'

excludes, for example, salt forms of cocaine").24

       We have generally held that the quantity listings in section

841(b)(1) are merely sentencing factors, not elements of the

section 841(a) offense.        See United States v. Valencia, 957 F.2d

1189, 1197 (5th Cir.), cert. denied, 113 S.Ct. 254 (1992) (no need

to charge jury on quantity of heroin as "[q]uantity is not an

element of the crimes proscribed by 21 U.S.C. § 841(a)(1) . . . ").

Most other circuits are in accord.         See United States v. Campuzano,

905 F.2d 677, 678 (2nd Cir.), cert. denied, 111 S.Ct. 363 (1990)

(cocaine; citing cases).        Contra:    United States v. Alvarez, 735

F.2d 461, 467-68 (11th Cir. 1984).

       Just as section 841(a)(1) does not speak to quantity, so also

it says nothing about the identity of the substance involved other

than   that   it   must   be   "a   controlled   substance."    Arguably,

therefore, the identity of the particular controlled substance

involved is not an element of the section 841(a)(1) offense, the


24
     The disagreement seems to focus on whether as used in
section 841(b)(1)(A)(iii) and (B)(iii), and in the sentencing
guidelines, "cocaine base" is restricted to that which is in
smokable or rock form, commonly known as "crack." See, e.g.,
United States v. Jackson, 968 F.2d 158, 161-63 (2nd Cir. 1992)
(citing cases).

                                      23
only requirement being that the substance involved is "a controlled

substance."   Cf. United States v. Cartwright, 6 F.3d 294, 303 (5th

Cir. 1993) (not necessary in section 841(a)(1) prosecution to show

that the defendant knew the substance was cocaine, "only that the

defendant knew that the substance was a controlled substance");

United States v. Collado-Gomez, 834 F.2d 280 (2nd Cir. 1987), cert.

denied, 108 S.Ct. 1244 (1988) ("the government does not have to

prove that the defendant knew the specific nature and amount of the

controlled substance . . .").              On the other hand, it is also

arguable that unless the jury, petit or grand, knows what the

controlled substance is it cannot know that it is a controlled

substance.    No such concern, however, is implicated respecting

cocaine base, for all cocaine base is cocaine, the controlled

substance schedules do not mention cocaine base or describe some

discrete substance which is cocaine base as distinguished and

different from cocaine, and cocaine base is a controlled substance

only because it is or contains cocaine.               This is likewise clear

from the fact that cocaine base, as a form of cocaine, was a

controlled substance before the term "cocaine base" was ever

introduced    into    Title   21,    from     the    fact   that   section   841

(b)(1)(A)(ii)   and    (B)(ii)      (see    note    23,   supra)   in   substance

replicate the listing for cocaine in schedule II, and from the fact

that when section 841(b)(1)(A)(iii) and (B)(iii) respecting cocaine

base were added in 1986 there was no corresponding change in the

schedule II listing embracing cocaine.

     Accordingly, we conclude that the identity of the involved

controlled substance as being "cocaine base" rather than simply

                                       24
"cocaine" is not an element of any section 841(a)(1) offense.   For

a section 841(a)(1) offense involving cocaine base the indictment

need only allege, and the jury need only find, that the substance

was cocaine, and whether or not it was the "cocaine base" form of

cocaine is purely a sentencing factor.25   We are aware of no court

which has held otherwise, and implicit in numerous decisions is the

conclusion that for purposes of section 841(a)(1), whether or not

the cocaine involved is cocaine base is merely a sentencing factor.

That, of course, is the implicit holding of Michael.

     In United States v. Barnes, 890 F.2d 545 (1st Cir. 1989), in

affirming a section 841(a)(1) conviction for possession of cocaine

with intent to distribute, and a sentence therefore under section

841(b)(1)(A)(iii) because the substance was cocaine base, the First

Circuit observed:

          "It is important to note that the court, not the
     jury, determines the quantity and type of controlled
     substance appropriate under 21 U.S.C. § 841(b). . . .
     Section 841(b) describes the penalty provisions for
     violations of section 841(a), in this case possession of
     a controlled substance with intent to distribute.
     Therefore, as a penalty provision, the district court
     judge determines the facts at the sentencing . . . .

     . . .

     " . . . questions as to whether the mixture found was
     cocaine base and its specific weight were factual
     findings for the judge at sentencing. The jury need only
     have found that the three chunks seized contained some
     mixture of cocaine as defined in schedule II. See 21
     U.S.C. § 812." Id. at 551 n.6.26


25
     This is not to say that the defendant might not be entitled
at some point to some character of notice that the government
claimed the substance was cocaine base; but only that such notice
need not be afforded by the indictment.
26
     See also id. at 552 n.7:

                                25
See also United States v. Easter, 981 F.2d 1549, 1557 (10th Cir.

1992) (with respect to cocaine base, "[s]ection 841(b)(1) is merely

a penalty provision and as such does not change the elements of

cocaine trafficking offenses, rather it lengthens the penalties

that Congress has already imposed for those offenses"); United

States v. Lopez-Gil, 965 F.2d 1124 (1st Cir. 1992) (conviction

following jury trial for possession of cocaine with intent to

distribute   and   importation   of    cocaine   affirmed,   but   sentence

remanded to trial court for it to determine whether the cocaine was

cocaine base); United States v. Pinto, 905 F.2d 47, 50 (4th Cir.

1990) (as to alleged vagueness of "cocaine base," "section 841(b)

is a sentencing provision. As such, the notice required to satisfy

due process is less rigorous than that applied to substantive

provisions"); United States v. Levy, 904 F.2d 1026, 1033, 1034 (6th

Cir. 1990), cert. denied, 111 S.Ct. 974 (1991);27 Collado-Gomez


          " At the outset, we note that the use of the term
     'cocaine base' in this statute does not present a
     question of giving adequate notice to possible
     defendants. The challenged term appears in the penalty
     provisions of 21 U.S.C. § 841(b). As such, the term
     'cocaine base' is only relevant to enhanced penalties
     facing a defendant, and Congress added these penalties
     without altering the substantive elements of 21 U.S.C.
     § 841(a). . . . Thus, Congress did not criminalize any
     conduct which was not already illegal, and there is no
     problem of giving adequate notice of enhanced penalties
     to possible defendants."
27
     Rejecting a vagueness attack on section 841(b)(1)(B)(iii)
("cocaine base"), the Sixth Circuit states:

          "Section 841(b)(1)(B), however, is a penalty
     provision. As such, it did not change the substantial
     elements of the offense of the possession of cocaine
     with the intent to distribute. Rather, it lengthened
     the penalties the federal law already imposed for
     cocaine trafficking." Id. at 1033.

                                      26
("The   1986      amendments   [adding     §    841(b)(1)(A)(iii)         &   (B)(iii)

concerning     cocaine     base]    did   not     alter    the   elements      of   the

substantive offense, which require the government to prove that a

defendant      knowingly    and    intentionally         possessed    a   controlled

substance").

             3.    What may be lesser included under section 841(a)(1)

     All    cocaine     base   is    cocaine,      and    all    is   a   controlled

substance; all cocaine is a controlled substance; but not all

cocaine is cocaine base.           That the controlled substance possessed

is cocaine base is an element of the offense denounced by the third

sentence of section 844(a), but is not an element of any offense

denounced by section 841(a)(1).                Therefore, under the "statutory

elements test" a violation of the third sentence of section 844(a)

can not be a lesser included offense under an indictment charging

possession with intent to distribute in violation of section

841(a)(1), even if, as here, the indictment alleges that the

controlled substance is cocaine base.                    See Browner II at 168.

However, the offense denounced by the first sentence of section

844(a) is knowing or intentional possession of simply "a controlled

substance," the very same words as are used in section 841(a)(1).

Just as the identity of the controlled substance as cocaine base is

not an element of the section 841(a)(1) offense, so also it is not



     . . .

          "Levy's interpretation of the statute is misguided
     because, as we explained above, it is a penalty
     provision. Under section 841(b)(1)(B), the district
     court determines the quantity and type of controlled
     substance for the purpose of sentencing." Id. at 1034.

                                          27
an element of the offense denounced by the first sentence of

section 844(a).       Therefore, simple possession of cocaine, contrary

to the first sentence of section 844(a), may be a lesser included

offense under     a    charge   of   possessing   cocaine   with   intent   to

distribute it contrary to section 841(a)(1).                Michael at 842;

United States v. Chase, 838 F.2d 743, 747 (5th Cir.), cert. denied,

108 S.Ct. 2022 (1988).

     Accordingly, Deisch's sentence under the third sentence of

section 844(a) may not stand. This, however, does not require that

we set aside the jury's verdict which necessarily found her guilty

of a violation of the first sentence of section 844(a), and

assuming no other bar to sustaining her conviction for violating

the first sentence of section 844(a), she will only be entitled to

a remand for resentencing on that basis.          Michael at 842.   See also

Theriault at 215; Sharp at 609; Puryear at 604; Scanzello at 23.

     We now turn to the remaining issues presented by Deisch's

appeal.

     B.   Was Simple Possession a Rational Alternative

          1.    Duress defense

     Deisch argues that any simple possession lesser included

offense instruction under section 844(a) was improper because she

relied upon duress, a complete and totally exculpatory defense. We

have held that "'[e]ven where the defendant presents a totally

exculpatory defense, the [lesser included offense] instruction

should nevertheless be given if the prosecution's evidence provides

a "rational basis" for the jury's finding the defendant guilty of

a lesser offense.'"       Chase, 838 F.2d at 747 (quoting United States

                                       28
v. Payne, 805 F.2d 1062, 1067 (D.C. Cir. 1986) (citations omitted).

     Nothing suggests that the jury accepted Deisch's defense of

duress. Indeed, a rational jury could have found that while Deisch

did not have the requisite intent to distribute the drugs, she was

not under duress when Dawson asked her to hide them for him.               The

jury found that Deisch knowingly or intentionally took possession

of drugs.        This verdict is not inconsistent with the evidence

produced at trial.         Thus, Deisch's argument on this issue is

without merit.

            2.    Magnitude of amount possessed

     Deisch contends that the jury lacked a rational basis for

finding her guilty of simple possession, because sixty-six grams of

cocaine base is not consistent with personal consumption.            Deisch

maintains that under these facts the jury's acquittal for the

greater   offense     of   possession    with   intent   to   distribute   is

logically inconsistent with its finding of guilt for the offense of

simple possession.

     Under the present circumstances, whether possession of sixty-

six grams of cocaine base is consistent with personal use is not

determinative of this issue.28          The offense of simple possession

requires only knowing or intentional possession of a controlled

substance.       Under the facts presented, the jury could rationally

believe, for example, that Deisch took possession of the drugs in

a split second decision in which no intention was ever formed to do


28
     It is certainly arguable that the quantity of cocaine base
possessed, i.e. 66 grams, is not consistent with personal use.
The government presented evidence that 66 grams of crack would
produce approximately 280 rocks.

                                    29
anything but immediately hide the drugs to protect her boyfriend

from arrest and that in the rapidly evolving events she never

formed an intention to distribute the drugs to anyone.29      Moreover,

the jury may have believed that Deisch's intent accompanying her

possession was merely to avoid physical harm by Dawson, but that

her fear of immediate, serious and otherwise unavoidable physical

harm was unreasonable and hence did not make out a duress defense

under   the   district   court's   instructions     thereon   requiring

reasonableness in those respects.       At least the jury may well have

entertained on such a basis a reasonable doubt as to whether Deisch

had the requisite intent to distribute. Under this scenario, while

Deisch would not be guilty of possession with intent to distribute,

she would be guilty of simple possession.       The lesser offense was

hence a rational alternative.30

II.   Court's Charge to The Jury

      Deisch complains that the court's explanation of the verdict

form to the jury concerning the lesser included offense of simple

possession prejudicially described the lesser included offense as



29
     We also note that Deisch testified that she had previously
left Dawson when she suspected him of selling drugs.
30
     This case is distinguishable from United States v. White,
972 F.2d 590, 596 (5th Cir. 1992), cert. denied, 113 S.Ct 1651
(1993), in which we ruled that no rational jury could find that
defendants possessing twenty-one kilograms of cocaine did not
intend to distribute the cocaine. The White court concluded that
"the sheer quantity of the drugs involved negate[d] an inference
of personal use." Id. Unlike the defendants in White, neither
Deisch nor the government asserted that Deisch possessed the
drugs for the purpose of personal consumption. The instant case
is distinguishable from White because the evidence here supports
simple possession as a rational alternative to possession with
intent to distribute for reasons other than personal use.

                                   30
"simply   possession       .    .    .    without       intent    to    distribute"   and

"[p]ossession,      what    we       refer      to    as     simple   possession";    thus

improperly    implying         that       the        lesser    included     offense   was

insignificant. Nothing in this instruction reflects that the court

misrepresented the law or implied that the lesser included offense

was    insignificant.          The       lesser       included    offense    instruction

concerned a violation of section 844(a), offenses under which are

entitled "simple possession."                   The court's characterization was

proper and Deisch's argument is completely without merit.31

III.    Government's Undisclosed Statement

       Deisch finally contends that the government violated Federal

Rule   of Criminal Procedure 16(a)(1)(A) because it did not produce

the substance of a statement she made on the night of her arrest.

Deisch alleges that she did not learn until the morning of the

trial that Sandefer planned to testify that Deisch declared,

subsequent to her arrest, that she knew cocaine was in the car when

she left Arkansas.         Prior to trial, Deisch informed the court of

the newly discovered information, but the district court did not

rule on its admissibility.               During direct examination of Sandefer,

the    government    did       not    question         him    about    Deisch's   alleged

statement.     However, during cross-examination Deisch's counsel

asked Sandefer if Deisch's position had ever changed concerning



31
     Deisch also complains that the section 844(a) charge failed
to require the jury to find that more than five grams were
possessed. Because of our holding that the third sentence of
section 844(a) is not a lesser included offense, and because
quantity is plainly irrelevant to the simple possession offense
of the first sentence of section 844(a), Deisch's complaint in
this respect is moot.

                                             31
whether    she    knew   she   possessed   cocaine   on   August   15,   1992.

Sandefer responded "no."         On re-direct, the government sought to

clarify the ambiguity which under the circumstances was inherent in

the referenced cross-examination question and answer, by asking

Sandefer what Deisch's position was about her knowledge of the

cocaine.    Sandefer then testified that Deisch had said, just after

her arrest, that she knew prior to leaving Arkansas that cocaine

was in the car.          Although Deisch's lawyer objected because the

statement had not been timely disclosed, the court overruled the

objection and concluded the challenged testimony had been opened up

by Deisch during cross-examination.

     We review discovery rulings for abuse of discretion and will

order a new trial only when a party demonstrates prejudice to his

substantial rights.        United States v. Ellender, 947 F.2d 748, 756

(5th Cir. 1991).         Moreover, "[a] defendant may not complain on

appeal that he was prejudiced by evidence relating to a subject

which he opened up at trial."         United States v. Wilson, 439 F.2d

1081, 1082       (5th Cir.), cert. denied, 92 S.Ct. 122 (1971).            The

district court did not abuse its discretion in finding that Deisch,

knowing of the statement allegedly made to Sandefer, nevertheless

opened the door to the testimony of which she now complains.                No

reversible error is shown.

                                  Conclusion

     For the foregoing reasons, we REVERSE the felony conviction

for possession of cocaine base under the third sentence of section

844(a), we AFFIRM the misdemeanor conviction for possession of a

controlled substance under the first sentence of section 844(a),

                                      32
and we REMAND for resentencing under the second sentence of section

844(a).

    AFFIRMED in part; REVERSED in part; REMANDED for resentencing




                                33